In a proceeding to increase the amount now being paid to petitioner for the support of Edward T. Hein, the minor issue of the parties’ marriage, pursuant to a Mexican divorce decree into which a separation agreement was incorporated by reference, the appeal is from so much of an order of the Supreme Court, FTassau County, entered March 19, 1974, after a nonjury trial, as increased the amount of support, after a hearing. Order modified, on the facts, by deleting the figure “ $175.00 ” from the second and third decretal paragraphs thereof and substituting therefor the figure “ $140 ”. As so modified, order affirmed insofar as appealed from, without costs. The amount of the increase in support *552was excessive to the extent indicated herein. Martuscello, Acting P. J., Latham, Cohalan, Brennan and Benjamin, JJ., concur.